Citation Nr: 1820215	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-49 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from May 1961 to November 1961 and from October 1962 to March 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDING OF FACT

The Veteran's major depressive disorder was caused by his service connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

Here, the medical treatment records contain a current diagnosis of depression.  The Veteran is currently service connection for Meniere's syndrome (characterized by vertigo, hearing loss, and tinnitus) and epididymis.  In a February 2013 Disability Benefits Questionnaire, a private psychologist found that the Veteran's current major depressive condition was due to his service connected disabilities.  This psychologist noted that his physical disabilities caused him to stop working in 2001.  He had significantly isolated himself from social life, preferring to remain in his room at home rather than engage with others.  His hearing difficulties exacerbated his lack of social interest.  He was constantly vigilant over the unpredictable bouts of vertigo and was often in a highly anxious state.

Based on the above, the requirements for service connection of depression secondary to Meniere's syndrome and epididymis have been met and the appeal as to that issue must be granted.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for major depressive disorder is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


